                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

TRUMAN COIN GROSS                                                              PLAINTIFF
ADC #135755

v.                           CASE NO. 5:18-CV-00309 BSM

DANIELS, Sergeant,
Varner Super Max Unit, ADC; et al.                                           DEFENDANTS

                                          ORDER

       United States Magistrate Judge Joe J. Volpe’s partial recommended disposition [Doc.

No. 18] is adopted. Plaintiff Truman Gross may proceed with due process, retaliation, and

Interstate Agreement on Detainers Act claims against defendants Daniels, Kelley, Payne,

Gibson, Byers, Shipman, Straughn, and Rushing. All other claims are dismissed without

prejudice. Pursuant to 28 U.S.C. section 1915(a)(3), it is certified that an in forma pauperis

appeal from this order would not be taken in good faith.

       IT IS SO ORDERED this 25th day of March 2019.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
